Arnold Lee Brandon Evans v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-266-CR

     ARNOLD LEE BRANDON EVANS,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 361st District Court
Brazos County, Texas
Trial Court # 27,136-361
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The court revoked Arnold Lee Brandon Evans’s community supervision for forgery and
sentenced him to eighteen months in a state jail facility.  Evans appealed.  He has now filed a
motion to dismiss his appeal.
      Rule of Appellate Procedure 42.2(a) provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Evans personally signed the motion.  The Clerk
of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State, 17
S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Evans’s appeal
is dismissed.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed June 26, 2002
Do not publish
[CR25]